DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments received 04/08/2021.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 9, and 19 have been amended.
Claims 1-19 are currently pending and have been examined.



Response to Arguments

Applicant's arguments received 04/08/2021 have been fully considered but they are not persuasive. The Applicant asserts that the relied upon prior art of Willis and Brown fails to disclose:
“the request for displaying the advertisement in the application includes contextual criteria, wherein the contextual criterial comprises an indexing order of a plurality of ad placement regions in the application and optical criteria for the advertisement, the indexing order and optical criteria are used to determine the degree of translucency of the advertisement and at least one of the advertisement placement regions of a display of the application…”
The Examiner respectfully disagrees.  The primary reference of Willis, as cited below, includes data attached to an advertisement that will indicate a region of permissible transparency (such as using the color cyan to indicate regions that the game may manipulate, see [0042, 0046, 0048]), includes the ability to determine advertisement order and placement in the view such as cascading content (figures 6A-6D, [0012]) and the use of both to determine placement, order, and transparency ([0042]).
“Determining an optical criterion of the advertisement from the indexing order by correlating a scale of indexing criteria to a graded opacity and assigning the optical criterion of the advertisement to the degree of translucence that correlates with the indexing order of the advertisement…”
The Examiner respectfully disagrees.  The primary reference of Willis, as cited below, includes data attached to an advertisement that will indicate a region of permissible transparency (such as using the color cyan to indicate regions that the game may manipulate, see [0042, 0046, 0048]), includes the ability to determine advertisement order and placement in the view such as cascading content (figures 6A-6D, [0012]) and the use of both to determine placement, order, and transparency ([0042])  Further, the cascading of advertising as disclosed in Willis as well as the degree of transparency is a natural outcome of displaying several layers of advertising in an environment that permits advertisement transparency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2006/0130095), in view of Brown (US 2010/0023398).
Claims 1, 9, 19:   
Willis discloses: 
A method [system/non-transitory computer readable medium] for determining an optical criterion specifying a degree of translucence (degree of transparency, see [0037]) of an advertisement and…, the method comprising (advertisements, see [0037]):
executing instructions stored in memory by a processor of a  computer system to cause the computer system to (personal computer, see [0035]):
	receiving an advertisement request for displaying the advertisement (request for advertisement, see [0042]) …a contextual criteria (attributes to determine color/transparency, see [0048]; transparency parameter, see figure 4, [0029, 0046, 0048, 0049]), wherein the contextual criteria comprises an indexing order of a plurality of ad placement regions in the application and optical criteria for the advertisement, (different zones of transparency, see figure 1 and [0049];) the indexing order and optical criteria are used to determine the degree of translucence of the advertisement and at least one of the advertisement placement regions;
selecting the advertisement from an advertisement server that satisfies the contextual criteria, indexing order, and optical criteria; (choosing advertisement based on transparency parameter, see figure 4, [0049]);
prior to transmitting the selected advertisement to the mobile device for display by the application, determining an optical criterion (transparency parameter, see figure 4,  [0049]) of the advertisement from the indexing order by correlating a scale of indexing criteria to a graded opacity (parameter to create a blurring effect, see figure 4 and [0047]) and assigning the optical criterion of the advertisement to the degree of translucence that correlates with the indexing order of the advertisement (blurring parameter, see [0047]), wherein the graded opacity includes a range from about transparent to opaque (transparent, blurred, opaque, see [0047, 0049]); and
transmitting the advertisement to the application display the advertisement (provide advertisement, see figure 4, [0042]) in the application at one or more ad placement regions (different zones of transparency, see figure 1 and [0049]) during execution of the application and with the determined optical criterion degree of translucence assignment (blurring parameter, see [0047]), wherein the advertisement has one or more indexing orders in proportion to that of the one or more ad placement regions in the application (choosing advertisement based on transparency parameter, see figure 4, [0049]).
Willis does not disclose:
providing the advertisement for display by an application executing on a mobile device
in the application installed on a mobile device, wherein the request for displaying the advertisement in the application includes
of a display of the application on the mobile devices, and the mobile device is distinct from the computer system
Brown teaches:
providing the advertisement for display by an application executing on a mobile device (presenting advertising, with varying degrees of transparency, on a mobile device, see [0027, 0106, 0028])
in the application installed on a mobile device, wherein the request for displaying the advertisement in the application includes (presenting advertising, with varying degrees of transparency, on a mobile device, see [0027, 0106, 0028])
of a display of the application on the mobile devices, and the mobile device is distinct from the computer system (presenting advertising, with varying degrees of transparency, on a mobile device, separate from the advertising system, see figure 2, [0027, 0106, 0028])
It would have been obvious to one of ordinary skill in the art to combine the system and method for displaying transparent ads of Willis with the full page video interstitial advertisement system of Brown because 1) a need exists for a dynamically adjusted advertising that can incorporate into a scene (see Willis [0003-0007]); and 2) a need exists for providing advertising with varying degree of transparency to mobile devices (see Brown, abstract and [0006-0009]). A more effective advertising system is created by combining the varying degree of transparency advertising of Willis with the varying degree of transparency advertising via mobile device of Brown. 
Claims 2, 12:    
Willis discloses:
The method as claimed in claim 1, wherein the advertisement has one or more portions (portion of advertisement, see [0012]).
Claims 3, 13:    
Willis discloses:
The method as claimed in claim 1, wherein indexing order specifies a graded opacity for one or more portions of the advertisement in the application (transparent, blurred, opaque, see [0047, 0049]).
Claims 4, 14:   
Willis discloses:
 The method as claimed in claim 1, wherein the contextual criteria of the application further specify one or more rules to facilitate visibility of the advertisement image at the advertisement placement region (transparency parameter, see figure 4,  [0049]).
Claims 5, 15:    
Willis discloses:
The method as claimed in claim 1, wherein the one or more ad placement regions and the one or more advertisement content have a cascading style sheet component (virtually behind the portion of advertisement, see [0012] and figures 6a-d) .
Claims 6, 16:    
Willis discloses:
The method as claimed in claim 1. wherein the optical criteria of the application further specify one or more rules to facilitate visibility of the advertisement image at the advertisement placement region (transparency parameter and different zones of transparency, see figure 1 and [0049]);
Claims 7, 17:    
Willis discloses:
The method as claimed in claim 1, wherein the displaying of advertisements is triggered by an interrupt of the application by a user (interacting with the application, see [0006]; executing the game, see [0042]).
Claims 8, 18:    
Willis discloses:
The method as claimed in claim 1, wherein the advertisement request includes an identifier for a user-requested publisher web content item (advertisement identity, see [0049].
Claim 10:
Willis discloses:
The system as claimed in claim 8, wherein the plurality of data structures comprises of advertisements (advertisements, see [0037]), advertisement requests (request for advertisement, see [0042]), plurality of contextual criteria (attributes to determine color/transparency, see [0048]; transparency parameter, see figure 4, [0029, 0046, 0049]), user information (game player, see [0045]), publisher information (advertisement identity data, see [0049]) and, ad server information (advertisement server, see [0042]); 

Claim 11:
Willis discloses:
The system as claimed in claim 8, wherein the advertisement serving platform (advertisement server, see [0042]) is configured to communicate with the request receiver module (request for advertisement, see [0042]) and the selection module to transmit the advertisement (provide advertisement, see figure 4, [0042]) to the application according to an indexing order (choosing advertisement based on transparency parameter, see figure 4, [0049]).

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to in-app or in-game advertisements that include elements of transparency.
U.S. Pub No. 2009/0063280 to Wurster disclosing delivering merged advertising content for mobile devices.
U.S. Pub No. 2011/0078305 to Varela disclosing a frameless video distribution system.
U.S. Pub No. 2014/0363143 to Dharssi disclosing a system and method for identifying and altering images in a digital video.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681